PD-0163-15
                                       NO.




Patrick Sliaratrd Guillory                   §            Im the 180th Judicial

                                             §
               vs.                           §            District    Court     of



The   S t a t e o f Texas                                 Harris County* Texas

                                                                                 FILED IN
                                                                        COURT OFCRIMINAL APPEALS

             Petitioner's Motion to Suspend Copies Pursuant                     MAY 04 2015
                     to 9.3(b) Tex. Rule of Appellate Proc.
                                                                              Abei Acosta, Clerk

TO THE HONORABLE COURT OF CRIMINAL APPEALS;

       COMES NOW,      Patrick Sharard Guillory,          petitioner and moves
this court to grant this, his motion, to suspend the copies
pursuant to Tex. Rules of Appellate Proc. 9.3(b), and will show
the following.




       Petitioner      is    incarcerated at the W.G.        McConnell Unit          in Bee

County, Beeville, Texas. He has no adequate remedy to obtain the
required copies because the unit Law Library's policy does not
allow for copies being made for offenders at this facility.


                                             II

       Therefore, pursuant to TRAP 9.3(b), petitioner requests
this Honorable Court to grant this motion for suspension of                           cop;
copies and allow petitioner to move forward in this proceeding.


                                 RPrpii/ernu
                                 KtUfclVtD IN
                                                        TflrtcHfcK Afafaftj %A$km<
                                                         Patrick STiarard Guillory*
                                                        3001.1 S.   Emily Dr.
                            COURT OF CRIMINAL APPEALS   Beeville,     Texas   78102

                                  APR 3 0 2015

                               AbelAcosta, Clark